Citation Nr: 1512179	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  12-24 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for service-connected multi-level cervical disc disease and degenerative joint disease, status post cervical fusion due to Ehlers Danlos Syndrome (cervical spine disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1984 to February 1993. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2010 rating decision in which the RO, inter alia, granted service connection for the Veteran's cervical spine disability and assigned a 20 percent disability rating from January 21, 2010, to February 11, 2010; assigned a temporary, 100 percent rating for cervical spine disability following surgery requiring convalescence from February 11, 2010 to April 1, 2010; and continued the 20 percent rating from April 1, 2010.  

In September 2010, the Veteran filed a notice of disagreement (NOD) with the June 2010 decision.  In July 2012, the RO issued a statement of the case (SOC), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2012.  

The Board has characterized the appeal as encompassing the matter set forth on the title page, consistent with Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability) and AB v. Brown, 6 Vet. App. 35, 38 (1993).  As explained below, in evaluating the disability under consideration, the Board is excluding the period for which a temporary, total rating was in effect (from February 11, 2010 through March 31, 2010).  

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) claims processing system.  



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  Excluding the period for which a temporary total rating was in effect, since the January 21, 2010 effective date of the award of service connection, the Veteran's cervical spine disability has resulted in reduced range of motion including forward cervical flexion limited to no less than 25 degrees and a combined range of motion of the cervical spine of no less than 145 degrees; the disability has not been productive of ankylosis or been shown to involve any period of incapacitation resulting from invertebral disc syndrome.  

3.  Since January 21, 2010, the Veteran has been shown to have myelopathy resulting in moderate incomplete paralysis of the nerves of the left (minor) upper extremity as a separately ratable neurological manifestation of service-connected cervical spine disability.  

4.  The schedular criteria are adequate to rate the cervical spine disability under consideration, and associated neurological manifestations, at all points pertinent to this appeal, and no claim for a TDIU due to such disabilities has been raised in conjunction with the higher rating claim on appeal.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for service-connected cervical spine disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Formula for Rating Intervertebral Disc Disease on the Basis of Incapacitating Episodes (2014).  

2.  Resolving all reasonable doubt in the Veteran's favor, from January 21, 2010, the criteria for a separate, 20 percent, but no higher, disability rating for myelopathy resulting in incomplete paralysis of the nerves of the left upper extremity, as a neurological manifestation of service-connected cervical spine disability, are met.  38 U.S.C.A. §§ 1155, 5105 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Code 8516 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23.353-23.356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a January 2010 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA, as well as general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  As this is an appeal arising from an award of service connection, the notice that was provided before service connection was granted was legally sufficient and the VCAA's notice requirements have been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The June 2010 RO rating decision reflects the initial adjudication of the claim after issuance of this letter.  

Furthermore, although no additional notice for the downstream initial rating issue was required under 38 U.S.C.A. § 5103A (see VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)), in this case, after the award of service connection and the Veteran's disagreement with the initial rating assigned., the July 2012 SOC set forth the criteria for higher ratings and rating considerations relevant to the cervical spine disability (the timing and form of which suffices, in part, for Dingess/Hartman), and included the provisions of 38 C.F.R. § 3.321, governing extra-schedular consideration.  Thereafter, the Veteran was afforded appropriate opportunity to respond to the additional notice provided.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file includes VA treatment records and reports of VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with this matter, prior to appellate consideration, is required.  

The Veteran underwent VA examinations in May 2010, June 2012 and November 2014 in connection with his rating claim.  These VA examination reports include interviews with the Veteran, reviews of the record and full evaluations of the Veteran's cervical spine, to include appropriate testing, and pertinent clinical findings.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination in connection with the issue herein decided has been met.  The medical evidence of record is sufficient for evaluation of the disability under consideration.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule of Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two evaluations shall be applied, a higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart, 21 Vet. App. at 509-10.  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Although the Veteran has been assigned the 10 percent disability rating under Diagnostic Code (DC) 5242 (for degenerative arthritis of the spine), the criteria for rating all spine disabilities is set forth in a General Rating Formula for Diseases and Injuries of the Spine, pursuant to which limitation of motion and other factors are evaluated.  

Under the General Rating Formula, a rating of 20 percent is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees.  A rating of 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less, or for favorable ankylosis of the entire cervical spine.  A rating of 40 percent is awarded for unfavorable ankylosis of the entire cervical spine.  A rating of 100 percent is awarded for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  See 38 C.F.R. § 4.71a.  

Under the rating schedule, normal forward flexion of the cervical spine is to 45 degrees, extension is to 45 degrees, left and right lateral flexion are to 45 degrees, and left and right lateral rotation are to 80 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note 2 and Plate V.  

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which a claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare- ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The relevant evidence in the record includes the Veteran's VA treatment records and reports of VA examinations conducted in May 2010, June 2012, and November 2014.  For the entire period on appeal, excluding the period from February 11, 2010 to April 1, 2010 for which a temporary total rating was assigned, the record establishes that the Veteran's cervical spine forward flexion was limited to 25 degrees and that the combined cervical spine range of motion was limited to 145 degrees, both at worst, without objective evidence of ankylosis.  Collectively, these symptoms have resulted in no cervical spine impairment greater than that contemplated in the assigned 20 percent rating.  

VA treatment records dated in January 2010 note complaints of neck pain that increased when he moved his neck to the right.  An MRI revealed new myelomalacia and cord changes from degenerative disc disease noted.  A February 2010 note revealed decreased tenderness on palpation in upper back.  The Veteran underwent an anterior cervical diskectomy at C3-4 and C4-5 with an anterior arthrodesis.  Diagnosis was cervical stenosis with myelopathy.  

The report of a May 2010 VA examination report notes that the Veteran had continued neck pain with sensory symptoms in all extremities and variable weakness.  The Veteran reported numbness, fatigue, decreased motion, stiffness, weakness, pain and spasms.  The Veteran noted flare-ups three times a week precipitated by sleep position.  He reported a 90 percent reduction in range of motion and function at first which gradually improves.  On examination, no ankylosis was noted.  The examiner noted guarding, pain with motion, tenderness, and weakness with no spasms or atrophy.  The examiner noted that the Veteran's guarding was not severe enough to result in abnormal gait or spinal contour.  

Range of motion testing revealed flexion to 25 degrees, extension to 15 degrees, left lateral flexion to 10 degrees, left lateral rotation to 40 degrees, right lateral flexion to 10 degrees, and right lateral rotation to 45 degrees.  The examiner noted objective evidence of pain on active range of motion and with repetitive motion, though no additional limitation of motion.  An incapacitating episode due to the Veteran's cervical spine surgery in February 2010 was noted.  The examiner diagnosed multilevel cervical disc disease and degenerative joint disease, status post two cervical fusions.  

In his September 2010 NOD, the Veteran reported constant burning and "knife-like pain."  He noted that forward flexion measurements were more limited than the May 2010 VA examination report noted.  

A June 2012 VA examination report documents a diagnosis of degenerative cervical joint disease and degenerative disc disease.  Improvement in the Veteran's range of motion was noted.  The Veteran reported flare-ups due to prolonged overhead looking.  Range of motion testing revealed forward flexion to 30 degrees, extension to 10 degrees, right lateral flexion to 0 degrees, left lateral flexion to 0 degrees, right lateral rotation to 45 degrees, and left lateral rotation to 60 degrees.  The examiner found no objective evidence of painful motion.  On repetitive-use testing, no further limitation of motion was noted.  The examiner noted the following functional loss or impairment with repetitive-use testing: less movement than normal, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, instability of station, and disturbance of locomotion.  Localized tenderness or pain to palpation of the cervical spine was noted.  The examiner noted guarding or muscle spasms but these did not result in abnormal gait or spinal contour.  The examiner noted no muscle atrophy.  While the Veteran was found to have IVDS, the examiner noted no incapacitating episodes.  

In his August 2012 substantive appeal, the Veteran reported diminished range of motion with repetitive movements and fatigue.  He indicated that, as a result of his cervical fusion, he had ankylosis and lack of movement.  

In a November 2014 VA examination report, the VA examiner noted a diagnosis of degenerative arthritis of the cervical spine with residual headaches when turning his head the wrong way and diminished sensation of the long and ring fingers of the left hand.  The Veteran reported limited mobility of his neck and numbness in the fingers on his left hand.  The Veteran reported flare-ups resulting in his not being able to move his neck.  He further noted that repetitive motion, such as looking up and down or side to side during a normal work day, is not bothersome unless he makes a "wrong movement."  He noted that such movements cause further limitation of motion.  

Range of motion testing revealed flexion to 30 degrees with evidence of painful motion at 30 degrees; extension to 20 degrees with evidence of painful motion at 20 degrees; right lateral flexion to 10 degrees with evidence of painful motion at 10 degrees; left lateral flexion to 20 degrees with evidence of painful motion at 20 degrees; right lateral rotation to 30 degrees with evidence of painful motion at 30 degrees; and left lateral rotation at 50 degrees with evidence of painful motion at 50 degrees.  The examiner noted no further limitation of motion with repetitive-use testing.  The examiner noted tenderness or pain to palpation of the cervical spine with no muscle spasm, guarding, or muscle atrophy.  No ankylosis was noted.  The examiner found that the Veteran did not have IVDS.  The examiner noted that the Veteran had not complained of neck pain or been treated for neck pain since 2013.  

In a February 2015 Appellant's Brief, the Veteran's representative argued that the Veteran had incapacitating episodes and flare-ups productive of severe loss of motion and movement with pain, fatigue, weakness, and stiffness that made it impossible to function through his usual daily activities.  However, the Board finds that these assertions are inconsistent with the medical evidence of record.  

Considering the pertinent evidence in light of the applicable criteria, the Board finds that, excluding the period for which a temporary, total rating was assigned (from February 11, 2010 to April 1, 2010), the criteria for a compensable rating for cervical spine disability are not met.

Since the Veteran's surgery, cervical spine range of motion testing has revealed some loss of motion, but has not reflected forward flexion limited to 15 degrees or ankylosis of the cervical spine, as is required for a higher rating under the General Rating Formula.  As noted above, range of motion testing conducted in May 2010 revealed 25 degrees of forward flexion and June 2012 range of motion testing revealed combined cervical motion of 145 degrees.  Additionally, the medical evidence of record reflects consistently clinical findings that no ankylosis was found on examination.  

As indicated, VA may consider any demonstrated functional loss attributable to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, in conjunction with criteria under the General Rating Formula for the spine.  See 38 C.F.R. §§ 4.40, 4.45, Deluca, supra; Johnson, supra.  In this regard, the Board recognizes the Veteran's reports of pain and painful motion; however, on range of motion testing, no further limitation of motion was found on repetitive use.  Given the extent of cervical flexion demonstrated by the Veteran on the various VA examinations, the overall level of disability demonstrated by the Veteran is not commensurate with limitation of flexion to 15 degrees or less, even after taking functional loss due to pain into consideration.  

The Board has also considered the Formula for Rating IVDS Based on Incapacitating Episodes.  According to the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.   A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of evaluation under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes.  

Here, the Veteran was noted to have IVDS by the June 2012 VA examiner, although no incapacitating episodes were noted.  The May 2010 VA examiner found the Veteran had an incapacitating episode following his cervical spine surgery, for which he was awarded a temporary, total rating, as discussed above.  Finally, the November 2014 VA examiner found no diagnosis of IVDS, and no incapacitating episodes were noted.  Thus, a rating under these criteria is not warranted.  

As noted, the Board has determined that the Veteran is not entitled to a higher rating for his cervical spine under the rating criteria discussed above.  That fact notwithstanding, the Board also finds that, in light of pertinent evidence of record, and with resolution of all reasonable doubt in the Veteran's favor, Note 1 of the General Rating Form provides a basis for assignment of an additional, separate rating for a neurological manifestation of cervical spine disability.  That note directs VA to consider whether combining ratings for orthopedic and neurological manifestations of the cervical spine disability would result in a higher rating.  

In this regard, in January 2010, VA treatment records document three-day history of numbness and tingling in the Veteran's bilateral arms that became constant.  The Veteran complained of loosening grip on things and feeling as though his hands were swollen.  An examination revealed atrophy of the left forearm and weakened grasp.  It was noted that a possible cause of the Veteran's bilateral upper extremity numbness could be an increase in the severity of his cervical stenosis or neuroforaminal stenosis or acute central cord syndrome.  As noted above, an MRI revealed myelomalacia due to degenerative disc disease at C3-4.  

A February 2010 note documents left upper extremity weakness with index and thumb circle pinch, intrinsic muscles and wrist extension.  Sensory examination revealed mild decreased light touch to left long, ring and small fingers.  

The May 2010 VA examination report includes a finding of distal ulnar distribution on the left.  VA treatment records dated in June 2010 noted occasional numbness in his upper extremities. 

The June 2012 VA examination report notes continued mild left-sided weakness considered to be associated with myelopathy.  The Veteran's dominant hand was noted to be his right.  During a July 2012 VA examination, the Veteran reported numbness and weakness of the left arm and hand with clinical findings of left upper extremity radiculopathy.  The examiner noted moderate paresthesias and/or dysesthesias and severe numbness in the left upper extremity.  Muscle atrophy was also noted in the left biceps and triceps.  The examiner reported moderate ulnar and radial nerve incomplete paralysis of the left arm.  

In his August 2012 substantive appeal, the Veteran reported more than slight problems with his ulnar nerve, indicating no feeling in his left hand.  Subsequently, a November 2014 VA examiner noted decreased sensation in the left hand and fingers and hypoactive deep tendon reflexes in bilateral upper extremities.  

The Board finds that, resolving reasonable doubt in the Veteran's favor, as of the January 21, 2010 effective date of the award of service connection, the Veteran has been shown to have myelopathy resulting in incomplete paralysis of the nerves of the left upper extremity as a separately ratable neurological manifestation of his service-connected cervical spine disability.  Moreover, considering the evidence in light of applicable rating criteria, that disability warrants a 20 percent, but no higher, rating.  

Under Diagnostic Code 8516, incomplete paralysis of the ulnar nerve warrants a 10 percent rating when mild, a 20 percent rating when moderate for the minor extremity, a 30 percent rating when moderate for the major extremity, a 30 percent rating when severe for the minor extremity, a 40 percent rating when severe for the major extremity, and a 50 percent rating (minor) or 60 percent rating (major) for complete paralysis with "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences, loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct thumb, or flexion of wrist weakened.  

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  

Here, the Board finds that the weight of the evidence indicates that the Veteran has experienced no more than moderate symptoms associated with his left upper extremity, to include numbness and weakness.  The July 2012 VA examiner expressly provided that the Veteran's disability was moderate, and the evidence of record does not support a severe finding.  Thus, a 20 percent rating is warranted.  

The Board has considered the Veteran's symptoms related to the nerves of his left arm in assigning this rating and notes that a separate rating for other nerve involvement is prohibited.  In this regard, evaluation of the same manifestations under different diagnoses, or "pyramiding," is precluded by 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claim for the actual impairment of earning capacity." Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Separate ratings may be granted only when "none of the symptomatology for any one of the [claimed conditions] is duplicative of or overlapping with the symptomatology of the other . . . conditions." Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Board finds that the assignment of separate, compensable ratings for each nerve involved in the symptomatology related to the Veteran's left arm would constitute impermissible pyramiding, as the symptomatology is duplicative and overlapping.  

Additionally, medical evidence of record indicates the Veteran may have bladder dysfunction associated with his cervical spine disability.  In this regard, the May 2010 VA examiner noted nocturia with one voiding per night.  The July 2012 VA examiner reported bladder urgency for one year due to cervical spine myelopathy, myelomalacia and spinal stenosis.  The Board notes that it is unclear if these symptoms are the result of the Veteran's cervical spine disability exclusivity or in connection with lumbar spine disability (which is not currently on appeal).  In any case, however, under 38 C.F.R. § 4.115a, the Veteran's symptoms are noncompensable.  Therefore, even if bladder dysfunction is considered a neurological manifestation of cervical spine disability, it is not compensable.  

There is no medical evidence indicating or even suggesting any other neurological impairment(s) associated with the Veteran's service-connected cervical spine disability so as to warrant assignment of any separate, compensable rating(s).  

Additionally, the Board notes that the June 2012 and November 2014 VA examiner noted a cervical spine scar.  However, both examiners also noted that the scar was not painful, unstable, or larger than 6 square inches in area, each a requirement for a compensable rating under the applicable rating criteria.  See 38 C.F.R. § 4.118 (2014).

In assessing the service-connected cervical spine disability, and now separately-rated neurological manifestation of that disability, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal.  

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's service-connected cervical spine disability, or associated neurological manifestation,  been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the July 2012 SOC and discussed in the November 2014 SSOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.  

In this case, however, the Board finds that the schedular criteria are adequate to rate the Veteran's service-connected cervical spine disability, and the separately-rated, associated neurological manifestation discussed above, at all pertinent points.  The Board finds that the rating schedule fully contemplates the described symptomatology associated with each disability-including, specifically as regards the cervical spine, limited motion, weakness, fatigue, and pain.  The evidence summarized above does not show any additional functional impairment that is not contemplated by the applicable schedular criteria.  Moreover, there is no medical indication or argument that the applicable criteria are inadequate to rate the Veteran's cervical spine disability, in particular, or associated myelopathy resulting in incomplete paralysis of the nerves of the left upper extremity.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

As the threshold requirement for invoking the procedures of 38 C.F.R. § 3.321 are not met, referral for extra-schedular consideration is not required.   See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As a final point, the Board notes that the matter of the Veteran's entitlement to a total disability rating due to individual unemployability (TDIU) may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Relevant to that matter in this case, a February 2010 note indicates that the Veteran worked full-time at the Kansas City Police Department.  The May 2010 VA examiner noted that the Veteran worked full-time but had lost six weeks due to neck surgery.  The examiner noted significant effects on the Veteran's usual occupation, noting he had been assigned different duties and had increased absenteeism.  The examiner also noted decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness, fatigue, and decreased strength.  The June 2012 VA examiner noted the Veteran could not perform tasks requiring upward gaze with neck extension and any tasks requiring rapid neck movements.  The November 2014 VA examiner noted that the Veteran had to go home from work four or five times in the past year due to his cervical spine disability.  

While the cited evidence indicates that the Veteran missed has work due to his cervical spine disability-the six-week period for which he was assigned a temporary, total rating following surgery-there is no evidence or argument indicating that he is no longer working, or that he has been effectively rendered unemployable as a result of his cervical spine disability, to include the associated myelopathy affecting the left upper extremity .  As such, the Board finds that the matter of the Veteran's entitlement to a TDIU due to the orthopedic and neurological manifestations of his cervical spine disability has not been reasonably raised,and need not be addressed in conjunction with the higher rating claim on appeal.  

For all the foregoing reasons, the Board finds that, while the evidence supports assignment of a separate, compensable rating for associated myelopathy resulting in incomplete paralysis of the left upper extremity, as discussed herein, there is no basis for staged rating for the Veteran's service-connected cervical spine disability, pursuant to Fenderson, and the claim for higher rating for that disability must be denied.  In reaching these conclusions, the Board has favorably applied the benefit-of-the-doubt in granting a separate, 20 percent rating for myelopathy resulting in incomplete paralysis of the left upper extremity, but the preponderance of the evidence is against assignment of a higher rating for the myelopathy or the cervical spine disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

An initial  rating in excess of 20 percent for service-connected cervical spine disability is denied.  

A separate, 20 percent rating for myelopathy resulting in incomplete paralysis of nerves of the left upper extremity, from January 21, 2010, is granted, subject to the legal authority governing the payment of VA compensation.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


